Citation Nr: 0907098	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  01-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to April 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran presented testimony at the Nashville, Tennessee 
RO in November 2001 before a Decision Review Officer and in 
August 2002 before the undersigned Veterans Law Judge.  A 
transcript of each hearing is associated with the Veteran's 
claims folder.

In a January 2003 decision, the Board denied the Veteran's 
claim for service connection for Reiter's syndrome.  The 
Veteran appealed the Board's January 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties to the appeal filed a "Joint Motion for Remand" 
with the Court, and the Court granted the motion in December 
2003, thereby vacating the Board's decision and remanding the 
matter for re-adjudication.

In May 2004, the Board remanded the case to the RO for 
additional development, consistent with the Court's order.  
Thereafter, the case was returned to the Board, and in March 
2005 the Board remanded the case again for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's Reiter's syndrome is etiologically related to 
active duty.


CONCLUSION OF LAW

The criteria for service connection for Reiter's syndrome are 
met.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).


Analysis

Service treatment records show that in March 1968, the 
Veteran was treated for moderate right inguinal adenopathy 
after complaining of having "knots" in his groin for one 
week.  He complained of right groin pain in August 1968, and 
in April 1969, he had an abrasion on his right thigh cleansed 
and dressed with an antibacterial agent.  The Veteran sought 
treatment for urethral discharge and burning on urination in 
May 1969.  Laboratory studies revealed many organisms, 
including those that cause gonorrhea.  Inguinal adenopathy 
was noted again in June 1969 and treated - unsuccessfully -
with tetracycline.  The Veteran also complained of 
intermittent tenderness and urethral discharge (although 
there were no penile lesions found).  He was hospitalized for 
further treatment and evaluation in August 1969.  The 
narrative summary associated with this hospitalization noted 
that he had had an onset of painful lump in his right groin, 
and had been febrile at that time.  He also had a positive 
history for sexual contact.  He had been treated for 
lymphogranuloma venereum with tetracycline, four times a day, 
for a total of three weeks.  During this time, his lymph 
nodes decreased in size and the tenderness and discomfort 
eased.  Treatment was eventually changed to Ampicillin which 
was effective in clearing the lesions.  

In October 1969, he sought treatment for non-syphilitic 
lesions on his foreskin.  The impression was cystitis and 
friction lesions of the foreskin.  Subsequently in October 
1969, he was noted to have persistent lymph nodes and 
tenderness in the right inguinal area.  The lesions on his 
foreskin were healing, however.  A dermatology consultation 
conducted in October 1969 revealed shotty, slightly tender 
right groin nodes and distinct ulcerations around the corona 
of the penis (which again appeared to be healing).  The 
impressions were bacterial ulcers of unknown etiology and 
resolving adenopathy.  In March 1970, the Veteran reported 
that he had had warts on his penis for three days.  He was 
referred to the dermatology clinic, where he was diagnosed as 
having condylomata acuminata of the penis.  In July 1970, the 
Veteran sought treatment for a rash on the hand and back.

The medical and other records from service do not mention any 
problems with arthritis, infectious or otherwise, including 
when the Veteran later began receiving treatment in September 
1970 for a left knee injury reportedly sustained while 
playing football.  When he was examined in April 1971 for 
separation from service, he reported having (in pertinent 
part) a history of swollen or painful joints, eye trouble, 
boils, venereal disease, and back pain.  He denied any 
history of arthritis or rheumatism.  In any case, examination 
revealed no objective clinical indications of any 
abnormalities involving the eyes, joints, genitourinary 
system, or endocrine system (all were within normal limits).  
A special dermatology examination revealed a slightly painful 
right inguinal node, as well as traumatic eczematoid 
dermatitis of the prepuce.  The Veteran was discharged from 
the military subsequently in April 1971.

There is no medical evidence that the Veteran complained of 
or was treated for arthritis within one year after service.  
He received treatment from VA on various occasions between 
1973 and 1976, but there was never any mention of relevant 
symptoms until February 1976, when he complained of hurting 
all over (including his back).  He was diagnosed as having 
mononucleosis.  There were no findings or diagnoses of 
arthritis or of Reiter's syndrome.

The Veteran contends that the infections he experienced 
during active military service were early classic symptoms of 
Reiter's syndrome and therefore, he is entitled to service 
connection.

The medical evidence of record shows that the Veteran does 
have a current diagnosis of Reiter's syndrome.  

In support of the diagnosis of Reiter's syndrome, the Board 
notes that private medical records reflect repeated diagnoses 
of Reiter's syndrome following private medical evaluations. 
In a March 1999 letter, a private physician, F.B., M.D., 
wrote, in pertinent part, that an x-ray of the Veteran had in 
many respects supported the diagnosis of diffuse idiopathic 
skeletal hyperostosis [DISH].  F.B. noted that the Veteran's 
medical history also suggested consideration of some type of 
systemic illness possibly predisposing him to multiarticular 
arthritis and spinal arthropathy.  He further wrote:

        It is possible that [the Veteran's presentation 
was] a 
        manifestation of a variant of Reiter's syndrome.  I 
        would like to emphasize that it is very unusual for 
a 
        relatively young man to be so afflicted with such 
        extensive arthritic changes involving his entire 
spine 
        and bilateral involvement of all major joints in 
both 
        upper and lower extremities.

In a June 1999 letter, R.L., M.D., wrote that he had seen the 
Veteran for a rheumatology consultation, and noted that the 
Veteran "probably does have Reiter's syndrome," with a 
history of penile and palmar ulcers, spondylosis of the 
spine, and destructive peripheral arthritis (status post 
bilateral hip replacement).  And in an October 1999 letter, 
R.L, MD wrote that he was following the Veteran "for what 
appears" to be Reiter's syndrome.

In an April 2000 medical record, S.J., M.D., noted that the 
Veteran had a rash around his ankles and nail changes, 
requiring several toenails to be removed.  He had no 
documented iritis or uveitis that she could tell, but 
apparently had had recurrent prostatitis or urethritis.  She 
wrote that the Veteran had a history "suggestive of Reiter's 
syndrome in that he had a venereal disease with recurrent 
urethritis as a young man, and subsequently developed chronic 
back pain, axial arthritis and proximal large joint 
arthritis."

The Veteran's private doctor, W.L., MD diagnosed him as 
having Reiter's syndrome (among other conditions) after 
examining him in January 2001.  Other private medical records 
reflect repeated diagnoses of Reiter's syndrome following 
private medical evaluations conducted between April 2001 and 
January 2002.

In October 2002, another private physician, J.C., MD 
indicated that the Veteran continued to have lumbar post-
laminectomy syndrome and lumbar radiculopathy, as well as 
generalized joint pain and stiffness due to Reiter's 
syndrome.  Also, in the December 2004 and April 2006 letters 
discussed further below, F.B., MD expressed his 
"professional opinion that [the Veteran] has Reiter's 
syndrome" and that the Veteran's "arthritis represents 
Reiter's syndrome," respectively, which the Board considers 
to be more definitive diagnoses of Reiter's syndrome for the 
Veteran.

Most recently, in a July 2007 letter, W.S., MD, who is a 
neurological surgeon, reported that the Veteran, who was his 
patient, has severe degenerative arthritis with Reiter's 
syndrome.  He noted that the Veteran had a history of 
contracting venereal disease while serving in the military, 
and that his medical physician indicates that he has Reiter's 
syndrome as a result.

Evidence against a diagnosis of Reiter's syndrome includes a 
November 2006 VA Rheumatology note indicating that the 
Veteran had never received a confirmed diagnosis of Reiter's 
syndrome through the VA Medical Center.  In this regard, the 
Board notes that while VA outpatient treatment records show 
that the Veteran has been diagnosed with and treated for 
several disorders, none of these records shows a confirmed 
diagnosis for Reiter's syndrome.  See outpatient treatment 
records from VA Medical Center in Nashville and Cookeville.  
See also Social Security Administration records.  

Furthermore, in a November 2002 statement, the Chief of 
Rheumatology at the Nashville VAMC opined that there was no 
clear supporting evidence for calling the Veteran's condition 
Reiter's syndrome based on the record he reviewed.  The VHA 
doctor found that the Veteran had quite severe arthritis, 
which at that point had been classified as osteoarthritis.  
He noted that due to the severity and large number of joints 
involved, the question of a systemic illness underlying the 
process was quite reasonable; however, he concluded that 
although Reiter's syndrome was a reasonable thought, the 
evidence in the record did not establish that diagnosis. See 
November 2002 VHA Opinion.  

At a November 2001 local hearing and an August 2002 Travel 
Board hearing, the Veteran essentially testified that after 
testing positive for gonococcus bacteria in service, he had 
suffered from skin lesions, eye problems, major joint pain, 
and intestinal symptoms - all allegedly due to Reiter's 
syndrome.  He stated that while his HLA-B27 antigen test 
result was indeed negative, this was because it was conducted 
too long after he had actually contracted Reiter's syndrome, 
and thus the negative result was not probative.

In weighing the evidence for and against the current 
diagnosis of Reiter's syndrome, the Board is satisfied that 
the evidence supportive of the claim is at least in equipoise 
with that against the claim.  Therefore, the veteran should 
be considered to have a current diagnosis of Reiter's 
syndrome.

In support of his contention that his currently demonstrated 
Reiter's syndrome is related to an infection contracted 
during his period of active duty, the Veteran has submitted 
statements from his private physician, F.B., MD dated in 
April 2001, December 2004 and most recently, April 2006.  

In his April 2001 letter, F.B. indicated that based on his 
review of the Veteran's clinical history and medical records, 
it is at least as likely as not that the symptoms he 
experienced in service, and for which he was treated, 
actually represented early stages of Reiter's syndrome.  

In his December 2004 statement, F.B. noted that the Veteran 
was known to have severe arthritis of both hips, both knees, 
and both shoulders, as well as progressive arthritis in his 
elbows.  He also noted that the Veteran had undergone 
bilateral hip replacements and that he would eventually be 
needing bilateral shoulder and bilateral knee replacements.  
He also noted that the Veteran had undergone lumbar and 
cervical surgery related to arthritic deformity and 
neurologic compromise because of arthritic spurs.  Based on 
the Veteran's symptoms, F.B. opined that the Veteran had 
Reiter's syndrome and also opined that he developed the 
disease as a sequela to a venereal disease contact while in 
the military.  

Finally, in his April 2006 statement, F.B. indicated that he 
had reviewed the Veteran's medical records dating back to his 
military service in 1969 and 1970, including records of a 
Gram stain from urethral discharge dated in May 1969.  He 
also noted that the records from that date showed that the 
Veteran was treated for bilateral inguinal adenopathy.  F.B. 
opined that based on his review of the records, the venereal 
disease that the Veteran was treated for while in service 
subsequently resulted in his developing Reiter's syndrome.  
He also noted again that the Veteran had developed extensive 
arthritis of his entire spine, both shoulders, hips and 
knees, and that a review of the Veteran's records led him to 
the opinion that his arthritis represents Reiter's syndrome, 
which is a known sequela of venereal infection, which the 
Veteran undoubtedly had and was treated for while in the 
military. 

Other evidence of record addressing the etiology of the 
Veteran's Reiter's syndrome includes outpatient records dated 
in January 2001 and April 2002, which show that one of the 
Veteran's primary VA treating physicians denied that he had 
ever told the Veteran that there was a causal relationship 
between his military service (including any injury that he 
sustained during service to his left knee and otherwise) and 
his eventual development of arthritis in his back, hips, and 
other joints.  The same VA physician (in a November 2001 
outpatient report) indicated that, while he could confirm 
that the Veteran did have osteoarthritis in multiple joints, 
it could not be said that he currently had Reiter's syndrome, 
or that he even had it while in service.  

In addition, one of the Veteran's private doctors, W.H., MD, 
who diagnosed him with Reiter's syndrome in January 2001, 
indicated that the Reiter's syndrome was not related to 
either work or service.  The Board notes, however, that this 
opinion lacks probative value because the physician did not 
indicate that he had reviewed all the medical evidence then 
of record, nor did he provide a rational for his opinion.

As the only opinions addressing the etiology of the Veteran's 
Reiter's syndrome are those noted above, the Board is 
satisfied that the evidence supportive of the claim is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is in order for Reiter's syndrome.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the Veteran has been provided all 
required notice, to include notice pertaining to the 
disability-rating and effective-date elements of his claim.  
In addition, the evidence currently of record is sufficient 
to substantiate his claim.  Therefore, no further development 
for this claim is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) 38 C.F.R. § 3.159 (2008).


ORDER

Service connection for Reiter's syndrome is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


